250 F.2d 573
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The MULTI-COLOR COMPANY, Respondent.
No. 13259.
United States Court of Appeals Sixth Circuit.
December 20, 1957.

Stephen Leonard, Rosanna Blake, Washington, D. C., for petitioner.
Harold B. Desenberg (of Moll, Desenberg, Purdy & Glover), Detroit, Mich., Padway, Goldberg & Previant, Milwaukee, Wis., for respondent.
Before ALLEN and McALLISTER, Circuit Judges, and LEVIN, District Judge.
PER CURIAM.


1
The above cause coming on to be heard upon petition of the National Labor Relations Board for enforcement of its order requiring respondent to cease and desist from unfair labor practices in supporting and assisting an employee committee in violation of Section 8(a) (1) and (2) of the National Labor Relations Act, as amended, 29 U.S.C.A. § 151 et seq.; and further requiring respondent to bargain collectively with Truck Drivers Local Union No. 299, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, A.F.L., the Board having found that respondent had refused so to bargain in violation of Section 8(a) (5) and (1) of the Act; and it appearing that the findings of the Board that respondent violated the above provisions of the Act are not supported by substantial evidence on the record considered as a whole, and the court being duly advised;


2
Now, therefore, it is ordered, adjudged, and decreed that the petition of the Board for enforcement of its order be and the same is hereby denied.